IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 29, 2008

                                       No. 07-10958                   Charles R. Fulbruge III
                                                                              Clerk

In The Matter Of: JOSEPH M FRIEDHEIM; JOYCE A FRIEDHEIM

                                                  Debtors


THE CADLE COMPANY

                                                  Appellant

v.

JOSEPH M FRIEDHEIM; JOYCE A FRIEDHEIM

                                                  Appellees



                   Appeal from the United States District Court
                    for the Northern District of Texas, Dallas
                             USDC No. 3:07-CV-181


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH Cir. R. 47.6. All outstanding motions are DENIED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.